Citation Nr: 9907142	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  95-12 968A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical care in July 1993 and April 1994.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active service from December 1950 to November 1952, and who 
died in April 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions from the Department of 
Veterans Affairs (VA) Medical Center in Topeka, Kansas, that 
denied entitlement to payment or reimbursement for private 
medical expenses incurred in July 1993 and April 1994.  

In the appellant's substantive appeal, received in  May 1995, 
reference is made to reimbursement or payment for medical 
expenses incurred in February 1994.  The issue of entitlement 
to reimbursement or payment for the cost of private medical 
expenses incurred in February 1994 is referred to the 
originating agency for its consideration.  

REMAND

The appellant filed her notice of disagreement on VA Form 9.  
She requested a hearing at the local VA office before the 
Board.  The record does not indicate that she has withdrawn 
her request for a hearing before a Member of the Board at the 
regional office.  On VA Form 646, the appellant's 
representative refers to the appellant having been afforded a 
personal hearing in July 1995 at the Topeka VA Medical 
Center.  A transcript of this hearing does not appear to be 
of record.  

Further, while there is an inference in the record that the 
veteran did not have service-connected disability, the record 
does not appear to contain any certification with respect to 
whether or not he was service connected for any disability.  

Two separate decisions, dated in September 1994, denied 
claims for payment or reimbursement for private medical 
expenses incurred in July 1993 and April 1994.  The 
appellant's March 1995 notice of disagreement referred 
specifically to a September 1994 letter relating to April 
1994 care.  The statement of the case addressed only the 
April 1994 private medical care.  However, the May 1995 
substantive appeal may be construed as a notice of 
disagreement with the second September 1994 denial, since it 
specifically disagrees with the denial of payment or 
reimbursement for private medical care provided in July 1993.   

In light of the above, the case is REMANDED for the 
following:

1.  With any necessary authorization, the 
originating agency should obtain copies 
of all medical records relating to the 
private medical care the veteran received 
in July 1993 and April 1994 from Newman 
Memorial County Hospital and Internal Med 
Associates.

2.  The originating agency should obtain 
a certification with respect to whether 
or not the veteran had established 
service connection for any disability 
prior to  his death and obtain 
information as to whether or not he had a 
claim pending, prior to his death, that 
could have resulted in the grant of 
service connection for any disability.  

3.  The originating agency should 
associate a copy of any transcript of a 
personal hearing held in July 1995 at the 
VA medical center in Topeka, Kansas with 
the record on appeal.

4.  Then, the originating agency should 
readjudicate the appellant's claims and, 
if the claims remain denied, issue a 
supplemental statement of the case, that 
addresses claims for reimbursement or 
payment for medical care in July 1993 and 
April 1994, to the appellant and her 
representative and provide them the 
appropriate opportunity for a response.

5.  The appellant should be scheduled for 
a hearing before the Board at the 
regional office.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the appellant until she 
is otherwise notified.  



		
	U. R POWELL
	Member, Board of Veterans' Appeals
